Title: From George Washington to Richard Butler, 10 June 1782
From: Washington, George
To: Butler, Richard


                  
                     Sir
                     Head Quarters. 10th June
                     1782.
                  
                  I have received your Favor of the 1st with the several proceedgs
                     of the Court Martial.
                  In Consequence I inclose to you Copy of the
                     Genl Orders approvg the Sentence of the Court against Thomas Glen—with a
                     Warrant for his Execution—Accompanying these, you will find the petition of
                     Glens father in Behalf of his unhappy Son—I feel much for the poor old Man,
                     but the Son seems to have been an Adept in Villainy—However in Consideration
                     of the parents Distress & Character, I submit to the Determination of
                     yoursilf & the principal Officers at the post, the expediency &
                     necessity of carrying the Warrant into Execution or not—Upon your Decision
                     therefore, takg all Circumstances into Consideration, I consent that Glen may
                     be pardoned or executed, as you shall think proper to direct.
                  The Trial of Capt. McCurdy I have not had Time fully to consider—at first reading however it appears singular in all its
                     parts—I shall take time to give it a more attentive perusal, & inform
                     you of my Opinion. I am sir &c.
                  
                     P.S. I inclose to you the Depositions in Case of Reed—it is
                        impossible for me to decide upon it—you will call a Court of Enquiry to
                        determine upon his inlistment And if it appears that he has a Right to his
                        Discharge you will give it him—I send you a Blank for that purpose.
                     Sergeant Andw Nelson, I wish you to prevail upon him, to remain
                        in Service if possible—your Recommendation of him as a good Soldier is very
                        pleasing, & forms a Reason for me to wish him to be retained, but if
                        no perswasions will prevail upon him you will give him a Discharge which I
                        have inclosed.
                     The prisoner John Glover, who is recommended by the Court—I
                        consent should be pardoned.
                  
                  
               